FOR IMMEDIATE RELEASE July 15, 2008 Cintas Corporation Announces Fiscal 2008 Results Total Revenue of $3.9 billion, increase of 6% Earnings per Diluted Share increases 3% CINCINNATI, July 15, 2008 Cintas Corporation (Nasdaq:CTAS) today reported revenue for its fiscal year ended May 31, 2008, of $3.9 billion, a 6 percent increase over the previous fiscal year. Net income for the year was $335 million and earnings per diluted share were $2.15. For the fourth quarter ended May 31, 2008, revenue was slightly in excess of $1.0 billion, a 5 percent increase over prior year fourth quarter revenue.This marks the first time that Cintas revenue has exceeded one billion dollars for a fiscal quarter.Fourth quarter net income was $90 million and earnings per diluted share were $0.58. Scott D.
